This is a suit to enjoin the submission to the voters of Multnomah county, at the general primary nominating election on May 20, 1932, the question of a special tax levy of $750,000 to provide funds for relief of the poor and indigent of Multnomah county. The proposed special levy was certified by the board of county commissioners to the county clerk in part as follows:
"Special levy of $750,000.00 on the County Assessment Roll of said Multnomah County of and for the year 1932 to provide funds for relief during 1932 and *Page 363 
1933 for the indigent and poor and all others for whom the County legally is authorized to provide relief, and to retire warrants issued for any such purposes during 1932 and/or 1933. This tax shall not be computed as part of the revenue which is subject to the limitation of Section 11 of Article XI of the Oregon Constitution, and shall be in addition to all other taxes which legally may be levied."
In the order directing the certification of the proposed special tax levy the board of county commissioners recites that:
"WHEREAS, the general business depression has caused a great increase in the number of unemployed in the County of Multnomah, in the State of Oregon, and has thereby increased said county's requirements for relief for the indigent and poor to the point where all funds provided for such purpose by the 1932 budget have been exhausted; and
"WHEREAS, it is the opinion of the Board of County Commissioners of said Multnomah County that conditions as to unemployment and as to the indigent and poor in and of said Multnomah County will continue throughout the year 1933; and
"WHEREAS, it is, in the opinion of this Board, absolutely necessary, to prevent actual suffering and want, that additional funds be made available for such relief during the year 1932, and that funds for such purpose will be necessary during the year 1933, in excess of the amount that can be included in the Budget of said Multnomah County for the year 1933;
* * * * * *"
It is alleged in the complaint that, if the special levy is approved by the majority of the voters in the primary election in May, the defendants threaten to and will, unless restrained by order of court, proceed to levy and collect said taxes and will "issue warrants during the year 1932 for the purposes of said pretended *Page 364 
special tax levy, even though no funds would be available under said special tax levy legally authorized before the year 1933."
The general demurrer to the complaint was sustained and, upon refusal of the plaintiff further to plead, the suit for injunction was dismissed.
It is the contention of the plaintiff (1) that, by reason of section 69-1004, Oregon Code 1930, this special tax levy can be submitted only at the general election on "the first Tuesday after the first Monday in November in any year"; and (2) that the issuance of warrants, during the year 1932, against funds to be raised by a tax levy on the 1932 assessment roll, but not collected until 1933, it is not authorized by law.
The board of county commissioners through their order — which partakes somewhat of the form of a resolution — has declared the existence of a public emergency in Multnomah county in that, by reason of the unemployment situation, funds are necessary to provide relief for the poor and indigent. We have then a case where human interests are vitally involved and where a subordinate branch of the government is endeavoring to meet its moral and legal obligation to administer to those in dire need. Funds are exhausted. In this crisis the defendant commissioners have seen fit to submit to the voters the question of a special tax levy, that innocent victims of this economic depression may not feel the pangs of hunger. Under such circumstances, no apology need be offered if this court, without doing violence to well established legal principles, resolves reasonable doubt in favor of the right of the people to express their approval or disapproval of the proposed tax levy, at the primary election in May. *Page 365 
In 1916, the people, through the exercise of initiative law, added to the constitution of this state article XI, section 11, which provides as follows:
"Unless specifically authorized by a majority of the legalvoters voting upon the question neither the state nor any county, municipality, district or body to which the power to levy a tax shall have been delegated shall in any year so exercise that power as to raise a greater amount of revenue for purposes other than the payment of bonded indebtedness or interest thereon than the total amount levied by it in the year immediately preceding for purposes other than the payment of bonded indebtedness or interest thereon plus six per centum thereof; provided, whenever any new county, municipality or other taxing district shall be created and shall include in whole or in part property theretofore included in another county, like municipality, or other taxing district, no greater amount of taxes shall be levied in the first year by either the old or the new county, municipality or other taxing district upon any property included therein than the amount levied thereon in the preceding year by the county, municipality or district in which it was then included plus six per centum thereof; providedfurther, that the amount of any increase in levy specificallyauthorized by the legal voters of the state, or of a county,municipality, or other district, shall be excluded in determiningthe amount of taxes which may be levied in any subsequent year.
* * *" (Italics are ours.)
It will thus be seen that the above constitutional provision delegated to the legal voters of a county the power to authorize the levy of a tax without regard to the six per cent limitation on indebtedness. While, through this amendment to the constitution, the people were careful to place a limitation or restriction upon tax levying officials, they reserved to themselves the sovereign right to vote any tax they saw fit. It is entirely reasonable to assume that the framers of this *Page 366 
constitutional amendment anticipated that public emergencies might arise which would demand prompt action in the authorization by the people of a special tax levy. Painstaking as were the people in guarding against the improvident expenditure of their money, they doubtless realized the necessity of having a government able to function in time of stress.
It will be observed that, in the constitutional amendment, there is no restriction as to the time when the people may exercise the right to vote a special tax levy. After the amendment of the constitution, the legislature enacted section 69-1004, Oregon Code 1930, to provide the legal machinery for making operative the constitutional grant of power, although at such time, and prior thereto, there was already statutory authority for the holding of primary elections "on the third Friday in May." Section 36-302, Oregon Code 1930.
In Taylor v. Multnomah County, 119 Or. 123 (248 P. 167), it was held that a primary nominating election is, within the meaning of the statute, a "general election" and that a county court was authorized to submit, at such an election, the question of the issuance of road bonds. The decision in Henderson v. Cityof Salem, 137 Or. 541 (1 P.2d 128, 4 P.2d 321), is not inconsistent with that in Taylor v. Multnomah County, supra, since the former case involved the particular charter provisions of the city of Salem, in which a primary election was not designated as a general election.
While article XI, section 11, of the Constitution delegates to the legal voters of the county power to vote a special tax levy without limitation as to the time when such right may be exercised, section 69-1004, Oregon Code 1930, purports to restrict the exercise of *Page 367 
such right to a specific date, namely the "first Tuesday after the first Monday in November in any year." While it may be that the constitutional provision is not self-executing and it was proper for the legislature to provide a procedure for the submission of the question of a special tax levy, it was not within its province to contravene the purpose and spirit of the constitutional grant of power. If the legislature could thus restrict the exercise of this right to a specific date, it would seem on principle that it could also provide that a tax levy to create funds to meet a public emergency could be voted only once every two years, three years, or five years. Legislation to provide machinery for carrying into effect a right granted under the constitution is in one category and that which purports to restrict the free exercise of such right is in another. In Ladd Tilton Bank v. Frawley, 98 Or. 241 (193 P. 916), Mr. Justice BEAN, speaking for the court, said:
"Prohibitive and restrictive provisions in a constitutional amendment are self-executing, unless it clearly appears from the language of the entire provision and the circumstances of its adoption that the enactment of legislation was contemplated as requisite to put it into effect. The scope and purpose of such provisions may not be restricted by adverse legislation, and all statutes then existing or which may thereafter be passed inconsistent with such provisions are null and void: Long v. Portland, 53 Or. 92, (98 P. 149, 1111); State v. Harris, 74 Or. 573
(144 P. 109, Ann. Cas. 1916A, 1156); Wren v. Dixon, 40 Nev. 170
(161 P. 722, 167 P. 324, Ann. Cas. 1918D, 1064); 12 C.J. 731; Cooley Const. Lim. (7th Ed.) 121."
Also see 12 C.J. 739.
We conclude that the submission of the special tax levy to the legal voters of Multnomah county at the primary election is authorized by law and that such *Page 368 
part of section 69-1004, Oregon Code 1930, as purports to limit the time of submission of such question to an election in November contravenes the constitution and is, therefore, null and void. The legislature, in providing for an election on the "first Tuesday after the first Monday in November in any year," no doubt had in mind the submission of such tax levies at a general election in November in whatever year it occurred. Since such elections occur biennially, such emergency levies, under the language of section 69-1004, Oregon Code 1930, could be made only every two years. We have not a case where the county commissioners have called a special election, nor is there any question of the exercise of the referendum. Neither is any constitutional limitation of indebtedness involved. The county commissioners have undertaken only to submit the proposed tax levy at a general election, viz., the general primary election in May.
We next consider the question as to whether, in the event the tax levy is approved by a majority of the legal voters, the county can, prior to the levy of the tax and before its collection, legally issue warrants on a special fund to be created. Unless the tax levy is authorized by a vote of the people, it is clear that warrants could not legally be issued on a special fund prior to the levy of the tax. However, if the tax is approved by the legal voters of Multnomah county, the tax levying officials have no discretion as to making the levy. If the rule were otherwise, the mandate of the people could be defeated by the arbitrary whim or caprice of tax officials. That is certain which can be made certain. Hence it follows that, in the event the tax levy is authorized by a majority of the legal voters, the levy will be made, and, upon failure to pay the tax levied, a lien will attach. It also follows with legal *Page 369 
certainty that a special fund will be created to pay the warrants which the county proposes to issue in the event the special levy is approved by vote of the people. In State v. Stannard, 84 Or. 450
(165 P. 566, L.R.A. 1917F, 215), it was held that, after the levy has been made, the payment of taxes is regarded as a legal certainty, citing in support thereof, Municipal Security Co. v.Baker County, 33 Or. 338 (54 P. 174). We think the payment of taxes may also be regarded as a legal certainty, even before the levy has been made, when the levy is authorized by vote of the people. State v. Stannard, supra, is authority for the proposition that where taxes are not authorized by vote of the people, expenditures of anticipated funds can not be made until after the levy. It does not, however, preclude the expenditure of anticipated funds which will be derived from a special tax levy authorized by a vote of the people and which is bound to be made. We see no danger in announcing this rule as, after all, the safety and stability of this government depends upon the intelligence of the electors. In the instant case, if the warrants could not be issued until after the levy was made in 1933 no funds would be available for those in need during the year 1932. Can it be that the county government is thus precluded from functioning? We answer, no.
The decree of the lower court should be affirmed.
BEAN, C.J., concurs in the result of this dissenting opinion. *Page 370